Citation Nr: 1743773	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-08 824A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for a vascular disability, to include peripheral vascular disease. 

REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to July 1971, February 1975 to September 1978, October 1978 to October 1980, and January 1981 to March 1987, which included service during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequently, jurisdiction was transferred to the RO in Chicago, Illinois.   

In August 2014, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claim; namely to provide the Veteran with a hearing before the Board.  In March 2016, the Veteran testified before the undersigned Veterans' Law Judge at the RO; a transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.

REMAND

The Veteran initially contended that his post-separation diagnosis of prostate cancer stems from his exposure to herbicide agents as a result of his service off the shoreline of the Republic of Vietnam during the Vietnam Era.  See September 2006 Statement in Support of Claim; March 2011 VA Form 9.  Since that time, however, he has claimed it was caused by his exposure to lead and hydraulic fluids in service on a daily basis.  See March 2016 Board Hearing Transcript at 6.

While a May 2009 Joint Services Record Research Center Memorandum concluded there was no evidence the Veteran was exposed to tactical herbicide agents during his Vietnam Era service, in a September 2012 rating decision the RO granted service connection for asbestosis as a result of his asbestos exposure in service.  Thus, asbestos exposure is conceded.  
As it pertains to the Veteran's claimed exposure to lead and other hazardous materials/substances, the Board notes no attempt to verify the same has been made.  
According to the Veteran's DD Form 214s, in pertinent part, his military occupational specialties in service were as a marine mechanic from August 1965 to July 1971, aboard the USS Wallace L. Lind; a refrigeration and air conditioning mechanic, and equipment mechanic from October 1978 to October 1980, aboard the USS Haleakala; and a steam propulsion maintenance supervisor and equipment mechanic from January 1981 to March 1987, aboard the USS Ranger. An effort should be made to determine whether such exposure is likely as a result of these duties.

The Veteran has not undergone a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that for purposes of determining whether a veteran must be provided a VA examination, the threshold for determining whether the evidence indicates the current disability may be related to the in-service event is a low one).  Based on the types of duties he performed in service, the Board finds a remand is necessary in order to conduct further development and obtain a VA examination.

With respect to the Veteran's peripheral vascular disease, he asserts it first manifested in service.  More specifically, he testified at the March 2016 Travel Board hearing that during his retirement physical, the examiner indicated he was a "time bomb" as a result of his high cholesterol and triglyceride levels.  Immediately after retirement, he began complaining of symptoms associated with peripheral vascular disease in the mid to late 1980s; such as leg pain.  Id. at 3, 4.  As a result, he sought medical attention for the condition, and lab results revealed that his cholesterol and triglycerides were "off the charts."  He believes these were the initial signs of his peripheral vascular disease.

A review of the Veteran's service treatment records does in fact reveal that just prior to his retirement two lab tests disclosed his cholesterol and triglyceride levels were high.  See March 13, 1987 Naval Hospital Outpatient Report (361 and 857 respectively); March 14, 1987 Naval Hospital Outpatient Report (362 and 763 respectively). Similar to the service connection claim for prostate cancer, the Veteran has not undergone a VA examination.  Consequently, the Board finds a remand is necessary in order to afford him a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify, to the extent possible, the Veteran's exposure to lead, hydraulic fluids, and/or any other chemical/agents in service with the appropriate agencies.  Specific attention is invited to the Veteran's duties as a marine mechanic from August 1965 to July 1971, aboard the USS Wallace L. Lind; a refrigeration and air conditioning mechanic, and equipment mechanic from October 1978 to October 1980, aboard the USS Haleakala; and a steam propulsion maintenance supervisor and equipment mechanic from January 1981 to March 1987, aboard the USS Ranger.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed prostate cancer. 

After reviewing the complete record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that his prostate cancer was caused by or otherwise related to his active duty service, to include his confirmed exposure to asbestos or his claimed exposure to lead, hydraulic fluids, and/or other chemical/agents.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed cancer, and alternatively the exposure to chemicals.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

3. Once the first request has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed peripheral vascular disease. 

After reviewing the complete record, the examiner is asked to opine as to whether it is at least as like as not (50 percent probability or greater) that his vascular disease was caused by or otherwise related to his active duty service, to include his confirmed exposure to asbestos or his claimed exposure to lead, hydraulic fluids, and/or other chemical/agents.  

In rendering an opinion, the examiner asked to address the cholesterol and triglyceride readings contained in the March 13, 1987 (361 and 857 respectively) and March 14, 1987 (362 and 763 respectively) Naval Hospital Outpatient Reports.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

